Citation Nr: 0843222	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to restoration of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2004, a statement of the 
case was issued in January 2006, and a substantive appeal was 
received in January 2006.

The Board notes, in passing, that during the course of this 
appeal the veteran also perfected an appeal for entitlement 
to service connection for a right shoulder disability.  This 
claim was granted in full in a January 2006 RO rating 
decision and, thus, is no longer in appellate status and is 
not before the Board.

The Board also notes that many items in the claims file 
present the veteran's name with a middle initial of "J."  
The veteran has repeatedly indicated in his written 
correspondence that this is incorrect.  The Board has 
attempted to present the veteran's name correctly in this 
decision.  To ensure there is no resulting confusion, the 
Board has also included the alternative presentation of his 
name as it has appeared in several VA documents.


FINDINGS OF FACT

1.  The evidentiary record at the time of the April 2003 RO 
grant of service connection for PTSD clearly and unmistakably 
lacked corroborating evidence that the veteran witnessed the 
death of fellow service-men in a parachute drop accident 
during training in the United States.  Since that time, the 
claimed stressor event has never been corroborated by any 
credible supporting evidence; exhaustive research of official 
documentation reveals no suggestion of the occurrence of the 
claimed in-service stressor event involving a parachute drop 
accident.

2.  The April 2003 RO rating decision granted entitlement to 
service connection for PTSD based upon the veteran's 
uncorroborated description of the stressor event involving 
the death of servicemen in a parachute drop accident; such a 
grant requires credible supporting evidence corroborating the 
occurrence of the claimed stressor event.


CONCLUSION OF LAW

The April 2003 grant of service connection for PTSD was 
clearly and unmistakably erroneous, and the criteria for 
severance of service connection for PTSD are met.  38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. 
§§ 3.103(b)(2), 3.105(d), 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought for the underlying claim of entitlement to 
service connection for PTSD in a February 2003 letter.  
Moreover, this letter advised the appellant of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the letter was sent to the appellant prior 
to the April 2003 RO rating decision granting service 
connection for PTSD, and prior to the March 2004 and October 
2004 RO rating decisions severing service connection for 
PTSD.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, a March 2006 letter provided notice of 
the types of evidence necessary to establish a disability 
rating and an effective date for any rating that may be 
granted.  This letter was sent prior to the most recent RO 
level readjudication of the issue and issuance of a 
supplemental statement of the case in February 2007.  The 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been afforded a VA examination.  A VA PTSD 
examination report from March 2003 is of record and was 
prepared in connection with the veteran's original claim of 
entitlement to service connection for PTSD.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the claim and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Criteria & Analysis

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was 'clearly and 
unmistakably erroneous,' and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).

Upon review, with regard to the issuance of the proposed 
rating decision and notice of severance, it appears that VA 
has complied with relevant due process considerations with 
respect to the reduction, and the veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra. 

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  However, it has been held that although 
the same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

The veteran was granted service connection for PTSD in an 
April 2003 RO rating decision.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Finally, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran is seeking reinstatement of service connection 
for PTSD.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

Preliminarily, the Board notes that the record reflects that 
the veteran is currently diagnosed with PTSD, including as 
reflected in a March 2003 VA PTSD examination report.  The 
controversy in this case involves the question of whether or 
not there is credible supporting evidence that any claimed 
in-service stressor occurred.  The veteran is not shown to 
have engaged in combat with an enemy for the purposes of the 
combat presumption under 38 C.F.R. § 3.304(f)(1), and the 
veteran has never contended to have engaged in combat with an 
enemy or to have a stressor event related to such combat.  
Thus, 38 C.F.R. § 3.304(f) precludes VA from granting service 
connection for PTSD without adequate verifying evidence of a 
claimed stressor beyond the veteran's testimony.  It is not 
sufficient for a veteran to present testimony in order to 
prevail in a PTSD claim; the claimed stressor events must be 
independently verified by other adequate evidence.  The only 
significant evidence of an in-service stressor in this case 
is, however, contained in the veteran's uncorroborated 
statements.  The Board may not consider such a stressor to be 
verified.  Consequently, absent probative objective 
supporting evidence to corroborate the occurrence of a 
specific stressor-event, an essential element for a grant of 
service connection for PTSD is not established.  The law 
simply does not offer any basis for granting service 
connection for PTSD without a specific corroborated stressor 
event.

As discussed in greater detail below, exhaustive efforts on 
the part of VA to develop corroborating evidence of the 
veteran's claimed in-service stressor event have revealed 
that absolutely no available evidence from any pertinent 
source corroborates the occurrence of the veteran's claimed 
stressor event.  As service connection cannot be granted when 
there is no verifying evidence of a claimed stressor beyond 
the veteran's testimony, the Board finds that it is clear and 
unmistakable that the April 2003 RO decision granting service 
connection for PTSD was erroneous; there is no credible 
evidence indicating the occurrence of the claimed stressor 
event beyond the veteran's own testimony in this case.

The RO has undertaken extensive efforts in attempts to 
develop any evidence which may corroborate the veteran's 
account of his claimed in-service stressor event, even as 
that account has changed somewhat over time.  In a March 2003 
PTSD questionnaire, the veteran explained that around the 
time of June 1964, he was serving at Fort Bragg with the 
612th Aerial Supply and witnessed an airplane hitting 
paratroopers, killing them, and that the veteran had to 
recover bloody parachutes.    A February 2004 VA stressor 
verification attempt memorandum reveals that the "[r]ecords 
of the National Transportation Safety Board reflect that no 
accident or incident as described by the veteran occurred 
during the year 1964 at Fort Bragg, North Carolina."

In April 2004, the veteran submitted a written statement 
suggesting that the stressor event may have actually taken 
place at Fort Benning, GA around June 1964.  A September 2004 
VA stressor verification attempt memorandum shows that review 
of the veteran's service records revealed that "he was at 
Fort Benning, GA in April-May, 1964...."  To best accommodate 
this discrepancy in a manner most favorable to the veteran, 
"the National Transportation Safety Board's records were 
researched for all of 1964 for incident involving the armed 
forces in Georgia...."  Additionally, it was noted that 
"there is an additional airborne [unit] stationed at Fort 
Campbell, KY during this time frame.  The records for 1964 
for any incident occurring in Kentucky were also requested."  
However, most significantly, it was determined that "The 
National Transportation Safety Board does not have 
information concerning an incident of accident involving the 
Armed Forces in North Carolina, Georgia, or Kentucky in all 
of 1964."  Even further, "additional research was 
[requested] from the US Army Board at Fort Rucker, Alabama."  
It is explained that "[t]he US Army Safety Board is 
responsible for documenting all ground and aviation related 
accidents or incidents involving properly loss or 
casualties."  Significantly, again, "The US Army Safety 
Board does not have any information concerning this incident 
in their files."

In January 2005, the RO initiated a request for the U.S. 
Armed Services Center for Unit Records Research (CURR, as it 
was then known) to research the veteran's claimed stressor.  
In January 2006, CURR replied with a report indicating that: 
"After extensive research of all available records, 
including the 612th Quartermaster Company (612th QM Co), we 
were unable to document the Fort Bragg paratrooper incident 
as described by [the veteran].  Also, a search of the 
available casualty files was negative."

A May 2005 RO memorandum reflects that the veteran notified 
the RO that the "accident may have been in 1965."  A new 
CURR request was initiated, and in May 2007 a CURR reply 
report was received.  This report indicates that, even when 
coordinating research with the U.S. Army Combat Readiness 
Center, CURR was unable to verify the veteran's claimed 
stressor.

In July 2006, the RO requested a set of pertinent Morning 
Reports in a further attempt to identify any evidence which 
may corroborate the veteran's claimed stressor event.  The 
set was associated with the claims file in August 2006, but 
contain absolutely no reference to any incident matching the 
description of the claimed stressor event.

The Board finds that the efforts to develop evidence which 
may corroborate the veteran's claimed stressor event have 
been ample in this case.  Unfortunately, none of the 
probative evidence developed corroborates the occurrence of 
the veteran's stressor.  The Board acknowledges that the 
veteran has submitted several lay statements from people 
offering testimony in this matter, but none of these 
statements directly corroborate the occurrence of the claimed 
stressor event.  Rather, the submitted witness statements 
predominantly pertain to observations of the veteran's well-
being, past behaviors, and his own statements regarding the 
claimed stressor event; none of these witnesses contend to 
have witnessed the stressor event itself.  Thus, there is no 
supporting evidence whatsoever which may directly corroborate 
the veteran's description of the claimed stressor event.  
Indeed, observing the breadth and scope of the VA stressor 
verification efforts in this case, the fact that there is no 
official documentation whatsoever of such an alleged incident 
said to involve multiple casualties in a training exercise is 
very strong evidence against the veteran's claim.

In view of the foregoing, the Board concludes that there is 
clearly and unmistakably no verified in-service stressor 
event in the veteran's claim of entitlement to service 
connection for PTSD.  In this respect, there is absolutely no 
probative evidence whatsoever which corroborates the 
veteran's claimed stressor event.  38 C.F.R. § 3.304(f) 
precludes VA from granting service connection for PTSD 
without adequate verifying evidence of a claimed stressor 
beyond the veteran's testimony.  It cannot be sufficient for 
a veteran to present testimony in order to prevail in a PTSD 
claim; the claimed stressor events must be independently 
verified by other adequate "credible supporting evidence 
that the claimed in-service stressor occurred."  38 C.F.R. 
§ 3.304(f).

Consequently, absent probative objective supporting evidence 
to corroborate the occurrence of the claimed stressor-event, 
an essential element for a grant of service connection for 
PTSD is not established.  The law simply does not offer any 
basis for granting service connection for PTSD without a 
verified stressor event.

The Board finds that, in consideration of the entire evidence 
of record, reasonable minds could only logically conclude 
that the veteran's own testimony is the only available 
evidence that indicates the occurrence of his claimed in-
service stressor event.  It is undebatably clear that the 
statutory and regulatory provisions extant at the time were 
incorrectly applied in granting service connection; 38 C.F.R. 
§ 3.304(f) precludes VA from granting service connection for 
PTSD without adequate verifying evidence of a claimed 
stressor beyond the veteran's testimony, when the case does 
not involve a combat-related incident.  The Board finds that 
this error is undebatable and of the sort which clearly, had 
it not been made, would have manifestly changed the outcome.

Accordingly, the Board finds that the April 2003 grant of 
service connection for PTSD was properly severed.

Upon consideration of all of the evidence of record, the 
Board finds that the April 2003 allowance of service 
connection for PTSD was clearly and unmistakably erroneous.  
Service connection for PTSD should not have been granted and 
was appropriately severed in accordance with the procedures 
set forth for such actions.


ORDER

The appeal is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


